department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date taxpayer_identification_number person to contact identification_number contact telephone number release number release date uil code certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended december 20xx it was determined that your organization became inactive since january 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosure publication 34198j department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended january 20xx person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you internal_revenue_service office_of_the_taxpayer_advocate thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f foun 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer exhibit year period ended explanation of items december 20xx issues whether revenue code irc sec_501 since it ceased activities starting january 20xx eo is qualified to be exempt under internal facts eo was incorporated in the state of 19xx determination was made that organization is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_50 c on june 19xx on may form_1023 stated that the eo was organized to plan develop construct and operate a both present and past the organization’s purpose in so doing is to promote public awareness and understanding about this branch of will receive in the in the state of honoring eo jointly operated a fund-raising operation through telemarketing to the general_public and selling advertisements in a monthly magazine the stated charitable purpose was to serve the need of the for-profit company putting out the magazine had three leased call centers in one leased call center in and one leased office in they had no affiliation with the attorney_general was investigating the eo because there were the indication that an officer key_employee of the eo was utilizing exempt_organization funds for personal benefit and inurement the ag completed their examination with the issuance of agreed final judgment and permanent injunction the agreed final judgment and permanent injunction e e e the individual officers key employees were to turn any eo assets in their possession over to the court appointed receiver the receiver was to sell all eo assets and turn over all money and the ‘ the officer employee mentioned above is to pay dollar_figurexx to the state of representing attorney fees and dollar_figurexx for penalties and the to ag’s office seized control of the eo and an attorney the appointed by the courts to act as receiver for the dissolution of the eo as of december of 20xx eo has not been conducting any exempt_activities since january 20xx has completed the process of closing down the eo collect any amount that is owed by was form 886-a rev department of the treasury p ry - internal_revenue_service page -1- foun 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service the defendants to the eo as ordered by the court and to distribute eo’s assets per court order december 20xx eliminated all of the leases and liquidated the office equipment eo owned sold both two real properties one in under court supervision the sales proceeds were distributed to bona_fide charities which actually serves the purported charitable purpose of the receivership entities and one in as of 20xx organizations - in the operating account which is being used to pay for storage and accountant fees has distributed the assets to two other c there is around dollar_figurexx fees and law internal_revenue_code irc sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_502 states that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization the word shareholder as used here does not have the same meaning as it does in a for-profit corporation an exempt_organization cannot have shareholders or it would not meet the organizational_test however these are terms that congress gave us form 886-a ev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization is thus it sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests this group of individuals is generally referred to as insiders this regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests taxpayer’s position form 886-a rev department of the treasury - internal_revenue_service page -3- taxpayer has agreed to the revocation born 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx government’s position sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes as of’ educational purpose and is in the process of terminating all its activities the eo is not organized or operated exclusively for charitable sec_1_501_c_3_-1 states that the eo needs to meet the three requirements of the operational_test to qualify for exemption the three requirements are engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 and sec_1_501_c_3_-1 conclusion -- the eo has not been conducting any exempt_purpose activities beginning of 20xx the started its investigation of the eo’s activities and decided to shut down the eo in 20xx the court appointed receiver is in the process of terminating the eo therefore the eo does not meet the primary activities test attorney_general not allow its net_earnings to inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 conclusion - there were indication that an officer key_employee of the eo was utilizing exempt_organization funds for personal benefit and inurement therefore the ag decided to shut down the eo liquidate all assets and donate all proceeds to other bona_fide c charities therefore the eo does not meet the requirement that no net_earnings inure to the benefit of private shareholders of individuals not engage in substantial lobbying activity sec_1 c - c and not engage in any political activity sec_1_501_c_3_-1 conclusion - eo did not engage in any political or lobbying activity the above mentioned treasury regulations state that if an organization fails to comply with any of these requirements it will fail the operational_test and lose its sec_501 exemption its therefore government’s position that eo does not qualify to be exempt under c conclusion as stated above eo does not qualify to be exempt under sec_501 or any other section of the code because it did not meet the operational_test form 886-a ev department of the treasury - internal_revenue_service page -4- roun 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ae - internal_revenue_service the service will not secure form 1120-h from the eo because all the proceeds have been donated to bona_fide charities as per instructions of the court december 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
